Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a runway-embedded flash lighting device, comprising: 
A ceiling member disposed in an upper opening of the body and configured to be exposed to a runway surface when a body is embedded in the runway,
the ceiling member comprises a flash emission window and a light guide member is disposed in the flash emission window, 
an LED flash light source comprises: an LED is disposed on a substrate, the lens member disposed above the LED which is divided into two or more pieces,
the LED is configured to produce a flash with a uniform illuminance distribution the LED flash light source is disposed inside the body and configured to emit the flash produced by the LED toward the light guide member, 
light guide member is configured to allow the flash emitted from the LED flash light source to be emitted from the flash emission window to outside 
effective luminous intensity of the runway-embedded flash lighting device is 6000 cd or more, and switchable between a high luminous intensity, a medium luminous intensity, and a low luminous intensity,
 configured to emit the flash at an upward angle a of about 3 degrees with respect to a direction parallel to the runway surface.

The closest prior art found was Young KR 10-0952375 in view of Rhodes US PAT 6354714 and Krause US PAT 7068188. 
	Young discloses a runway-embedded flash lighting device comprising: a body 120;  a ceiling member (lid 110, see page 3); a light guide member (prism 130, page 3 lines 5+); an LED flash light source (LED module 150; wherein the body is configured to be embedded in a runway (page 1, fourth paragraph), the ceiling member 110 is disposed in an upper opening of the body (see Figures 1-4) in and configured to be exposed to a runway surface when the body is embedded in the runway (as shown in Figure 6) the ceiling member comprises a flash emission window (holes 112), the light guide member is disposed in the flash emission window (page 8, lines 19+), the LED flash light source 150 is disposed inside the body in and configured to emit a flash toward the light guide member (see Figure 3), the light guide member is configured to allow the flash emitted from the LED flash light source to be emitted from the flash emission window to outside the runway-embedded flash lighting device (prism 130, page 3 lines 5+; see Figs 3, 4, and 6). 
	In another embodiment Young teaches wherein the LED flash light source comprises: a substrate (pcb 152); an LED 151; and a lens member (255, Fig 8), the LED is placed disposed on the substrate, the lens member is placed disposed above the LED (see Fig 8). 
	Young is silent regarding the LED being a flash light source emitting a flashing light, wherein the effective intensity of the runway-embedded flash lighting device is 6000 cd or more, and the light source is configured to be switchable between a high, medium, and low intensity.
	Rhodes is provided as documentary evidence of an example of an LED being a flash light source emitting a flashing light, wherein the effective intensity of the runway-embedded flash lighting device is 6000 cd or more, and the light source is configured to be switchable between a high, medium, and low intensity.
	Krause teaches a runway approach lighting system that achieves an effective intensity 6000 cd or more (can be 10000-18000), and the light source is configured to be switchable between a high, medium, and low intensity (see column 5 lines 1-35).  
	However, the combination fails to teach or fairly render obvious the newly added limitations regarding the lens member being divided into two or more pieces and the runway embedded flash lighting device configured to emit the flash at an upward angle alpha of about 3 degrees with respect to a direction parallel to the runway surface. With respect to the lens, given the structure of Young there is no teaching or motivation to split the lens into two or more pieces.  Additionally, there is no teaching in Young specifically reciting that the device is configured to emit upward at an angle of about 3 degrees with respect to a direction parallel to the runway surface.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  LAENEN US 2010/0053946 is cited for being a flush mounted LED device that has two light emission windows and a substrate and LED configuration similar to that of the instant invention (see Fig 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875